DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, claims 1, 3-6 and 8-14 in the reply filed on May 31, 2022 is acknowledged.
Claims 2 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Szybiak et al. (US 2002/0196373 A1).
In considering claim 1, Szybiak et al. discloses all the claimed subject matter, note 1) the claimed a video signal dividing unit configured to receive a video signal constituted of a series of frames, and divide the video signal into first to k-th (k is an integer of 2 or greater) partial video signals for respective frames is met by the digital video luma samples on line 106 which is 10 bit signal (Figs. 1-3, page 1, paragraph #0019 to page 2, paragraph #0024), 2) the claimed a video change detection unit configured to determine, for each of the first to k-th partial video signals, whether or not a video based on the partial video signals has changed between respective frames, and generate first to k-th video change detection signals representing respective detection results is met by the vertical motion detector 101 and the horizontal motion detector 102 which detect a change between horizontal lines and vertical lines from one frame to the next (Figs. 1-3, page 1, paragraph #0019 to page 2, paragraph #0024), and 3) the claimed a video sameness determination unit configured to generate a video sameness signal indicating that the video has not changed, if a number of video change detection signals that indicate the video based on the partial video signals has not changed, among the first to k-th video change detection signals, is greater than a prescribed number is met by step 212, the difference is then processed in 204 to obtain its absolute value, 213, which is then compared in 205 against a user-controlled noise threshold, 115 (Figs. 1-3, page 2, paragraph #0021 to page 3, paragraph #0025).
In considering claim 11, the claimed wherein the video change detection unit determines, for each of the first to k-th partial video signals, whether or not there is a change between a video based on the partial video signals in one frame and a video in a subsequent frame that is apart from said one frame by a prescribed number of frames, and generates the respective detection results as the first to k-th video change detection signals is met by the vertical motion detector 101 and the horizontal motion detector 102 which detect a change between horizontal lines and vertical lines from one frame to the next (Figs. 1-3, page 1, paragraph #0019 to page 2, paragraph #0024).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Szybiak et al. (US 2002/0196373 A1) in view of Gifford (US Patent No. 10,116,909 B2).
In considering claim 9, Szybiak et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the video signal includes a plurality of pixel data pieces having a plurality of bits each representing a luminance level of each pixel for each frame, and wherein the video signal dividing unit generates the first to k-th partial video signals by dividing, into a plurality of bit groups, each of a plurality of the pixel data pieces that are used for image display in each of partial image areas obtained by dividing an image area for one frame based on the video signal into a plurality of areas, and grouping together bit groups from a plurality of the pixel data pieces differing from each other to obtain first to k-th groups, and grouping together groups among the first to k-th groups. 
Gifford teaches that the analysis begins by dividing the image into N multiple overlapping sections 160. In one embodiment, the image is divided into 16 sections or sub-images arranged in a 4×4 grid, this is done for two reasons, first, by requiring that change be distributed over half of the image, the possibility of falsely detecting a vertical cut is reduced when large objects move into the image from an edge, second, by comparing the active pixel totals per section with the delayed image, an estimate of motion versus vertical cut can be made, each section 160 of the image employs counters, which count the total number of active pixels in the current, delayed and change images (Fig. 3, col. 7, line 47 to col. 8, line 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate image dividing as taught by Gifford into Szybiak et al.’s system in order to detect a vertical cut in the video signal. 
In considering claim 10, Szybiak et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the video signal dividing unit divides an image area for one frame based on the video signal into k-number of partial image areas, and groups together a plurality of pixel data pieces used for image display in the k-number of partial image areas into the first to k-th partial video signals, respectively.  Gifford teaches that the analysis begins by dividing the image into N multiple overlapping sections 160. In one embodiment, the image is divided into 16 sections or sub-images arranged in a 4×4 grid, this is done for two reasons, first, by requiring that change be distributed over half of the image, the possibility of falsely detecting a vertical cut is reduced when large objects move into the image from an edge, second, by comparing the active pixel totals per section with the delayed image, an estimate of motion versus vertical cut can be made, each section 160 of the image employs counters, which count the total number of active pixels in the current, delayed and change images (Fig. 3, col. 7, line 47 to col. 8, line 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate image dividing as taught by Gifford into Szybiak et al.’s system in order to detect a vertical cut in the video signal. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Szybiak et al. (US 2002/0196373 A1) in view of Schnebly (US 2009/0147861 A1).
In considering claim 12, Szybiak et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the video change detection unit includes: a CRC (cyclic redundancy check) calculation circuit that performs CRC calculation on the first to k-th partial video signals respectively to calculate first to k-th check values; first to k-th delay circuits that take in and hold the first to k-th check values in a cycle of the prescribed number of frames, and output, as first to k-th delayed check values, the first to k-th check values that have been held; and a comparison circuit that compares each of the first to k-th check values with corresponding ones of the first to k-th delayed check values to determine whether the compared values are the same or not and that generates k-number of signals respectively indicating the detection results as the first to k-th video change detection signals. 
Schnebly teaches that attempts to ensure against video system frame freeze have included calculating a checksum, or cyclic redundancy check (CRC) value for each frame at the receiver to determine if it is different than the previous frame. If the calculated value changed from frame to frame, then it could be assumed that the video was not frozen (Fig. 1, page 1, paragraph #0004 and page 2, paragraph #0017 to paragraph #0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CRC as taught by Schnebly into Szybiak et al.’s system in order to simplify the process of detecting the freeze frame. 
In considering claim 13, the claimed wherein the prescribed number is j (j is an integer equal to or greater than 2 and smaller than k), wherein the video signal processing device further comprises a control unit configured to cause each of first to j-th delay circuit groups obtained by dividing the first to k-th delay circuits into j-number of groups to take in the check values at different timings corresponding to different frames among the series of frames, and wherein the control unit is configured to, when part of the first to k-th partial video signals indicates that the video has not changed, stop an operation of the first to k-th delay circuit groups to take in the check values, and when the first to k-ELECTION REQUIREMENTAnd AMENDMENT-4- 17/152,299Atty. Dkt: LAPIS-156 (LAPIST)th partial video signals are changed to indicate that the video has changed, resume the operation to take in the check values from a frame that follows a frame immediately preceding a point at which the operation was stopped is met by the line delay FIFO 303 and another RAM, FIFO 304 and the output 304 (Figs. 1-3, page 1, paragraph #0019 to page 2, paragraph #0025 of Szybiak et al.).  
In considering claim 14, Szybiak et al. discloses all the claimed subject matter, note 1) the claimed further comprising a freeze determination unit configured to generate a freeze detection signal indicating whether or not the video signal is frozen in such a manner that a plurality of frames having video contents differing from each other appear randomly at a cycle of the plurality of frames, wherein the video sameness determination unit supplies the video sameness signal to the freeze determination unit if the video sameness signal is generated, and wherein the freeze determination unit includes: a mismatched frame counter configured to count a number of frames in the video signal when the video sameness signal is not received, and supply the enable signal indicating the enabled state to the first to k-th delay circuits when a counter value reaches a prescribed number of M frames (M is an integer of 2 or greater), the mismatched frame counter resetting the counter value when the video sameness signal is received; and a continuation determination unit configured to generate, as the freeze detection signal, a signal indicating that the video is frozen if an event in  And AMENDMENT-5- 17/152,299Atty. Dkt: LAPIS-156 (LAPIST)which the video sameness signal is supplied repeatedly for a prescribed number of times in a subsequent frame group occurs at least once during an M frame period is met by the picture freeze detection system 100 (Figs. 1-3, page 1, paragraph #0019 to page 2, paragraph #0025). 
However, Szybiak et al. explicitly does not disclose the claimed wherein the video change detection unit includes: a CRC (cyclic redundancy check) calculation circuit that performs CRC calculation on the first to k-th partial video signals individually to calculate first to k-th check values, first to k-th delay circuits that take in and hold the first to k-th check values in accordance with an enable signal indicating an enabled state, and that output, as first to k-th delayed check values, the first to k-th check values that have been held; and a comparison circuit that compares each of the first to k-th check values with corresponding ones of the first to k-th delayed check values to determine whether the compared values are the same or not, and that generates k-number of signals respectively indicating the detection results as the first to k-th video change detection signals.
Schnebly teaches that attempts to ensure against video system frame freeze have included calculating a checksum, or cyclic redundancy check (CRC) value for each frame at the receiver to determine if it is different than the previous frame. If the calculated value changed from frame to frame, then it could be assumed that the video was not frozen (Fig. 1, page 1, paragraph #0004 and page 2, paragraph #0017 to paragraph #0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CRC as taught by Schnebly into Szybiak et al.’s system in order to simplify the process of detecting the freeze frame. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US Patent No. 9,836,832 B2) disclose method and device for evaluating quality of video in time domain on terminal side.
Staudenmaier et al. (US Patent No. 9,641,809 B2) disclose circuit arrangement and method for processing a digital video stream and for detecting a fault in a digital video stream, digital video system and computer readable program product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 2, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422